Title: Martin Dawson to Thomas Jefferson, 14 January 1818
From: Dawson, Martin
To: Jefferson, Thomas


                        
                            Dear Sir
                            Milton
14th Jany 1818
                        
                        above you have a copy of your Accot with me; Balance due me One hundred and Nine dollars and Nineteen cents. I have on hand a Supply of Plains Napd Cotton Coarse Cloth Blanketts &C—Shoud you require any of these Articles it will oblige me to Supply you
                        
                            Yo. Ob. Hu. Serv
                            Martin Dawson
                        
                    